THE THIRTEENTH COURT OF APPEALS

                                         13-14-00720-CV


                        In the Interest of E. K., B. G., and L. G., children


                                         On appeal from the
                           24th District Court of Victoria County, Texas
                                  Trial Cause No. 13-9-75317-A


                                           JUDGMENT

        THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, G.J. and R.R., although they are exempt from payment due to their

affidavits of inability to pay costs.

        We further order this decision certified below for observance.

May 14, 2015.